Citation Nr: 0812964	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  07-10 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for residuals, left hip 
injury and postoperative lipoma, left buttock (left hip 
disability).  



REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The veteran served on active duty from April to August 1952.  

This case come before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision by the RO that 
denied the veteran's application to reopen his claim of 
service connection for residuals of left hip injury and 
postoperative lipoma, left buttock.  The veteran filed a 
timely appeal of this determination to the Board.  

In March 2008, the veteran, accompanied by his 
representative, testified at a hearing before the undersigned 
Veteran's Law Judge at the RO.  A transcript of these 
proceedings has been associated with the veteran's claims 
file.  

In March 2008, the Board granted the veteran's motion to have 
his case advanced on the Board's docket.  

The issue of service connection for a left hip disability is 
addressed in the REMAND portion of this document and is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  In a February 2002 rating decision, the RO denied the 
veteran's application to reopen his claim for a left hip 
disability; the veteran was notified of this decision and of 
his appellate rights, but did not appeal this determination 
and the decision became final.  

2.  The evidence added to the record since the February 2002 
rating decision is not cumulative or redundant, and when 
considered with previous evidence of record, relates to an 
unestablished fact and raises a reasonable possibility of 
substantiating the claim.  


CONCLUSION OF LAW

Subsequent to the final February 2002 RO decision, new and 
material evidence has been received to reopen the claim of 
service connection for a left hip disability.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of VCAA, or filed before the date 
of enactment and not yet final as of that date.  38 U.S.C. § 
5103(a); 38 C.F.R. § 3.159(b); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board has considered this legislation.  However, to the 
extent that the action taken hereinbelow is favorable to the 
veteran, further discussion of VCAA is not required at this 
point.  


II.  New and Material Evidence.

Generally, a claim that has been denied in a Board decision 
or an unappealed RO decision may not thereafter be reopened 
and allowed.  38 U.S.C.A. §§ 511(a), 7103(c), 7104(a), 
7105(c); 38 C.F.R. §§ 20.1100; see also Hayslip v. Principi, 
364 F.3d 1321 (Fed. Cir. 2004).  An exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

In this case, the evidence submitted after February 2002 
consists of the veteran's testimony before the Board, buddy 
statements from fellow servicemen, and statements submitted 
by the veteran and his representative in support of the 
claim.  

Of particular significance is the veteran's testimony 
indicating that he has current residuals from the 1964 
surgery to remove a large lipoma from his left buttock.  The 
veteran indicated that he must carry his wallet on the other 
side of his pants, and that he gets pain in his left hip area 
after he walks or sits on bleachers and metal chairs for a 
period of time.  

The veteran also indicated that his left hip began bothering 
him shortly after service between 1952 and 1954 and that he 
eventually had surgery in 1964 to remove a large lipoma that 
had been growing for years. The veteran testified that he 
believes that an incident in service where he passed out 
after blood was noticed on the back left side of his pants 
and running onto his left sock and shoe is related to the 
lipoma that was removed in 1964.  

The veteran also submitted buddy statements of two fellow 
servicemen stating that they noticed the blood on the veteran 
in service and assisted him after he passed out.  

The Board finds that this new evidence, when considered by 
itself or in conjunction with the evidence previously of 
record, relates to unestablished facts necessary to 
substantiate the veteran's claim.  

The Board also finds that this evidence is neither cumulative 
nor redundant of the evidence of record at the time of the 
February 2002 RO decision and, when considered with previous 
evidence of record, relates to unestablished facts necessary 
to substantiate the veteran's claim and raises a reasonable 
possibility of substantiating the claim.  

Having determined that new and material evidence has been 
added to the record, the veteran's application to reopen the 
claim of service connection for residuals of a left hip 
injury, and postoperative lipoma, left buttock, is granted.  


ORDER

As new and material evidence has been presented, the 
veteran's claim of entitlement to service connection for 
residuals of left hip injury, and postoperative lipoma, left 
buttock, is reopened; the appeal to this extent is allowed, 
subject to further action as discussed hereinbelow.  


REMAND

For the reasons set forth hereinbelow, the veteran's claim of 
service connection must be remanded for additional 
development and adjudication.  

Here, the Board notes that the veteran testified that he has 
current residuals from the 1964 surgery to remove a large 
lipoma from his left buttock.  The veteran must carry his 
wallet on the other side of his pants and gets pain in his 
left hip area after he walks or sits on bleachers and metal 
chairs for a period of time.  

The veteran also indicated that his left hip began bothering 
him shortly after service between 1952 and 1954 and that he 
eventually had surgery in 1964 to remove a large lipoma that 
had been growing for years.  

The veteran testified that he believes that an incident in 
service where he passed out after blood was noticed on the 
back left side of his pants and running onto his left sock 
and shoe is related to the surgery to remove the large 
lipoma.  The veteran also submitted buddy statements of two 
fellow servicemen stating that they noticed the blood on the 
veteran in service and assisted him after he passed out.  

The Board also notes that the veteran's service medical 
records indicate that the veteran was seen in June 1952 for 
his left hip.  He was noted to have enlargement of the left 
buttock, possibly progressive over the previous 5 years, with 
intermittent discomfort.   Deep palpation revealed what 
appeared to be a large mass in the lateral aspect of the 
buttock.  The impression was that of possibly lipoma, left 
buttock.  

Based on the foregoing, the Board finds that, upon remand, 
the veteran should be afforded a VA examination to determine 
whether the veteran has residuals of a left hip injury that 
is related to his service.  Pursuant to the VCAA, such an 
examination is warranted to adjudicate the veteran's claim.  
See 38 U.S.C.A § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4), 
3.307, 3.309 (2007).  

Prior to affording the veteran VA examination, the veteran 
should be afforded an opportunity to submit any additional 
medical records relevant to his claim.  In this respect, the 
Board notes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Pursuant to the VCAA, VA must obtain outstanding 
records.  See 38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. 
§ 3.159(c) (2004).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify all VA and non-VA health care 
providers, other than those whose records 
are already associated with the claims 
folder, that have treated him for any 
left hip/buttock condition since service.  
The aid of the veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran must be afforded 
an appropriate VA examination to 
determine the nature, extent and likely 
etiology of any left hip condition or 
residuals of a left hip/buttock injury 
found to be present.  It is imperative 
that the examiner who is designated to 
examine the veteran reviews the evidence 
in the claims folder, including a 
complete copy of this REMAND, and 
acknowledges such review in the 
examination report.  All necessary tests 
should be conducted.  The physician is 
requested to offer an opinion as to: 

(a).  Does the veteran have a current 
left hip/buttock disability, to 
include residuals of left hip/left 
buttock surgery in 1964?  If so, state 
the diagnosis or diagnoses.

(b).  If the examiner finds that the 
veteran has a left hip/buttock 
disability, to include residuals of a 
left hip/left buttock surgery, did 
such disorder have its onset during 
his period of active service or within 
one year of service, or was such 
disability caused by any incident that 
occurred during such active service?

(c).  Did the veteran's left 
hip/buttock disability exist prior to 
the veteran's period of active duty?  
If so, state (if possible) the 
approximate date of onset of such 
disorder.  In this regard, the 
examiner is asked to comment on the 
June 1952 treatment report in the 
veteran's service medical records 
indicating possible lipoma, left 
buttock, possibly progressive over the 
previous 5 years.  The examiner is 
also asked to comment on the veteran's 
testimony and buddy statements 
submitted by the veteran indicating 
that the veteran passed out in service 
after noticing blood on the left side 
of the veteran's pants and left socks.  
Finally, the examiner is asked to 
comment on the April 1964 surgical 
report indicating lipoma, left 
buttock.  

(d)  If a left hip/buttock disability 
preexisted the veteran's period of 
active duty, did that disorder 
increase in disability during such 
period of active duty beyond natural 
progression?  In answering this 
question, the examiner is asked to 
specify whether the veteran sustained 
temporary or intermittent symptoms 
resulting from service; or whether 
there was a permanent worsening of the 
underlying pathology due to service, 
resulting in any current disability.  
In this regard, the examiner is also 
asked to comment on whether the left 
hip/buttock disability, to include a 
lipoma of the left buttock, was a 
congenital or developmental disorder.  

(e).  If the examiner finds that a 
left hip/buttock disability did not 
exist prior to the veteran's period of 
active duty, is it at least as likely 
as not (e.g., a 50 percent or greater 
likelihood) that such a disorder had 
its onset during service or within one 
year of service, or was it caused by 
any incident that occurred during 
service?

In offering these opinions, the examiner 
should comment on the veteran's service 
medical records.  The physician should 
set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record, in a legible 
report.  A complete rationale should be 
given for all opinions and should be 
based on examination findings, historical 
records, and medical principles.
        
3.  After completion of the foregoing, 
the RO should again review the veteran's 
claim.  If any determination remains 
adverse, the veteran and his 
representative must be furnished a 
Supplemental Statement of the Case and be 
given an opportunity to submit written or 
other argument in response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


